Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ergan (20100229112) .

As per claim 2, Ergan (20100229112) teaches a computer-implemented method comprising: 
receiving one or more utterances from one or more users (as receiving from multiple computer users – abstract, para 0031 – reports from other users, para 0035 – shared in a multiple 
providing a representation of the one or more utterances as input to a model that is trained to determine solution constraints or solution sentiments from input representations of utterances (the user input is recorded and analyzed – para 0012, in the form of an event record; further, this user input can be in audible form and speech recognized – para 0146 – so that in unison, Ergan teaches an event record derived from speech recognized audible input and the event record stored—para 0029 and analyzed – para 0031); and scanning the databases for patterns of problems – para 0031) , 
and to generate and output solutions to human-perceived problems based on the solution constraints or solution sentiments that are determined from the input representations of utterances (as searching and determining a solution automatically based on the problem – para 0035);
receiving, from the model, a particular solution to a particular human-perceived problem in response to providing the representation of the one or more utterances to the model; and providing a representation of the particular solution for output to the users (as gathering information and presenting, the particular solutions – para 0035 and showing the user, through a GUI – para 0081, 0141—user forum).

As per claim 3, Ergan (20100229112) teaches the method of claim 2, wherein the representation of the one or more utterances comprises a textual transcription of the one or more utterances (as, in the embodiment of using speech recognition for the spoken input – para 0146, 

As per claim 4, Ergan (20100229112) teaches the method of claim 2, wherein the representation of the one or more utterances comprises terms that are parsed from the one or more utterances (as, the user input is recorded and analyzed – para 0012, in the form of an event record; further, this user input can be in audible form and speech recognized – para 0146 – so that in unison, Ergan teaches an event record derived from speech recognized audible input and the event record stored—para 0029 and analyzed – para 0031), each of the terms associated with the human-perceived problem (as scanning the databases for patterns of problems – para 0031).

As per claim 5, Ergan (20100229112) teaches the method of claim 2, wherein the representation of the particular solution is output to the users in real time to receiving the one or more utterances (as, displaying the results immediately, through a GUI, to the user – para 0081, 0141).

As per claim 6, Ergan (20100229112) teaches the method of claim 2, wherein the model generates the solutions using generative design processes (as, the solutions are used to update/regenerate the knowledge base via the bucketization module – para 0127, 0133).

As per claim 7, Ergan (20100229112) teaches the method of claim 2, wherein the one or more users are speaking to each other via videoconferences (as, the generated reports are displayed in a users forum – examiner notes that one of ordinary skill in the art of 

As per claim 8, Ergan (20100229112) teaches the method of claim 2, wherein a solution constraint is a solution sentiment that is shared by more than a threshold quantity of the users (as teaching development of a solution using patterns/statistics of problem-solution matching for solution sentiment – para 0105 and constraints (ie, machine learning), para 0037, over multiple users – para 0031, thereby, showing a pattern of agreement).

Claims 9-15 are computer readable medium claims that perform the method steps of claims 1-8 above; as such, claims 9-15 are similar in scope and content to claims 1-8 and therefore, claims 9-15 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Ergan (20100229112) teaches a computer readable medium accessible/controlled by a processor – para 0044).  

Claims 16-21 are system claims that perform the method steps of claims 1-8 above; as such, claims 16-21 are similar in scope and content to claims 1-8 and therefore, claims 16-21 are rejected under similar rationale as presented against claims 1-8 above.  Furthermore, Ergan (20100229112) teaches a memory and a processor – para 0044).  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Of particular note, Megill (20150089399) teaches determining solutions to a perceived problem via group consensus – see para 0081, 0082.
Holland (20030101151) teaches distinguishing between human and non-human problems-solutions over categories (see para 0038).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/11/2022